                        Case 2:21-cv-00057-DWL Document 6
                                                        4 Filed 02/02/21
                                                                01/13/21 Page 1 of 1
                                                                                   2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)          Hendel's Refrigeration & Heating, Inc.
  was received by me on (date)            January 28, 2021            .

           □ I personally served the summons on the individual at (place)
                                                                                  on (date)                                ; or
           □ I served the summons at the individual’s residence or usual place of abode upon
                                                 , a person of suitable age and discretion, who resides with them at
                                                                                               on (date)                              , or
           □ I served the summons on
           X                                        Statutory Agent, Ryan M. Scharber                                             , who is
           designated by law to accept service of process on behalf of Hendel's Refrigeration & Heating, Inc.
           at 2410 W. Ray Rd., Suite 1, Chandler, AZ 85224.                               on (date) 2.01.21 at 2:04pm               ; or
           □ I returned the summons unexecuted because
           □ Other (specify):




           My fees are $          45.60            for travel and $ 44.70           for services, for a total of $ 90.30              .
           I declare under penalty of perjury that this information is true.



 Date:     February 2, 2021
                                                                                              Server’s signature

                                                                                  Mark Hepp (#7803)/ LegalServe
                                                                                         Printed name and title


                                                                            1040 W. Juanita Avenue, Gilbert, AZ 85233

                                                                                              Server’s address

 Additional information regarding service, etc:

 Documents served along with SUMMONS are: VERIFIED COMPLAINT; NOTICE, CONSENT, AND ORDER
 OF REFERENCE-EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE;
 PRELIMINARY ORDER.
